
	
		I
		111th CONGRESS
		1st Session
		H. R. 3973
		IN THE HOUSE OF REPRESENTATIVES
		
			October 29, 2009
			Mr. Himes (for
			 himself, Mr. Towns,
			 Mr. Courtney,
			 Mr. Larson of Connecticut,
			 Mr. Murphy of Connecticut,
			 Mr. Blumenauer,
			 Mr. Conyers,
			 Ms. DeLauro,
			 Mr. Scott of Georgia,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Jackson of Illinois, and
			 Mr. Ellison) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To establish a competitive grant program assisting the
		  development of innovative early learning curricula for low-income
		  children.
	
	
		1.Short titleThis Act may be cited as the
			 Early Learning Innovation
			 Act.
		2.FindingsThe Congress finds as follows:
			(1)Research conducted
			 by the Bureau of the Census of the Department of Commerce suggests that 18
			 percent of children under the age of 18 are living in poverty, and 19.79
			 percent of children from birth to age 9 are living below the poverty
			 line.
			(2)Research conducted
			 by the Bureau of the Census of the Department of Commerce shows that
			 socioeconomic status and family background characteristics are highly
			 correlated with educational outcomes, with a concentration of low-performing
			 schools in low-income and under-served communities.
			(3)According to a
			 study published by Columbia University in 2005, schooling significantly reduces
			 criminal activity. Specifically, a 1 percent increase in the high school
			 completion rate would save the United States as much as $1,400,000,000 per
			 year.
			(4)A
			 2003 study on low-income children showed that low-income children were
			 cognitively equivalent to children of similar ages in middle and upper class
			 communities, yet were as much as three years behind in language development
			 because of severe deprivation of stimulation and support for basic skill
			 development.
			(5)As an example of
			 an innovative early learning curriculum producing tangible results for
			 low-income children, a 2007 independent evaluation of the Total Learning
			 Curriculum developed by Action for Bridgeport Community Development, Inc., in
			 cooperation with the Dr. Edward Zigler of the Yale Child Study Center and
			 implemented in Bridgeport, CT, has demonstrated that students who received all
			 the elements of the Total Learning Curriculum made an average 2 point gain on
			 the Diagnostic Reading Assessment (DRA) compared to an average 1.76 point gain
			 on such assessment by those students who did not participate in the Total
			 Learning Curriculum.
			(6)Such independent
			 evaluation also showed that students who received all elements of Total
			 Learning Curriculum have an average score of 22.35 points on the Concept of
			 Print assessment, compared to an average score of 20.82 points on such
			 assessment by those students who did not participate in the Total Learning
			 Curriculum.
			(7)According to the
			 findings of such independent evaluation, children with low initial DRA scores,
			 high-family risk levels, low parental involvement, have special needs, or who
			 are English-language-learners or participate in extended-day programs, make
			 significant DRA gains after receiving all the elements of the Total Learning
			 Curriculum.
			(8)Several models for
			 comprehensive early childhood education have recently demonstrated the impact
			 of enhanced service supports within the public school system, including the
			 Full-Service Community Schools model developed in the State of Maryland, and
			 the community schools initiative developed in the Chicago, Illinois, school
			 system.
			3.PurposeIt is the purpose of this Act to promote
			 academic success for children living in poverty by—
			(1)improving and
			 promoting school readiness by enhancing the cognitive, social, and emotional
			 development of children from birth;
			(2)focusing such
			 enhancements on low-income children who are at the greatest risk of negative
			 educational outcomes; and
			(3)harnessing the
			 most current developmentally appropriate educational methods to improve the
			 public education system, including—
				(A)educational
			 interventions beginning as close to birth as possible;
				(B)a child-initiated
			 learning process with time for independent inquiry and play;
				(C)access to
			 wraparound social services, including support for nutrition, housing, and
			 family literacy;
				(D)professional
			 development for instructional staff, including elementary school teachers,
			 paraprofessionals, and pre-school teachers;
				(E)an extended school
			 day and school year;
				(F)parent
			 development, which includes providing parents with the knowledge and skills
			 needed to be able to support a child’s growth and academic progress;
				(G)child-to-staff
			 ratios of at least 1 early childhood or elementary educator for every 7
			 children; and
				(H)an enhanced
			 transition from pre-kindergarten to elementary school, so that the cognitive
			 and social gains of the pre-kindergarten program are sustained through the
			 remainder of a child’s educational career.
				4.Grant program to
			 close the achievement gap
			(a)Grant program
			 authorizedFrom the amount appropriated under section 10, the
			 Secretary shall award grants, on a competitive basis, to eligible partnerships
			 to implement innovative early learning curricula in early childhood education
			 programs and elementary schools in high-need communities for children from
			 birth through age 9.
			(b)Grant
			 periodA grant under this section shall be awarded for a 5-year
			 period and may be renewed for an additional 5-year period upon a showing of
			 adequate progress, as determined by the Secretary.
			(c)ApplicationTo
			 be eligible to receive a grant under this section, an eligible partnership
			 shall submit to the Secretary a grant application at such time and in such
			 manner as the Secretary shall require, and containing the following
			 information:
				(1)A
			 description of the high-need community to be served by the eligible
			 partnership, including the number and percent of English-language learners that
			 will be served and other demographic and socioeconomic information as the
			 Secretary may request.
				(2)An assessment of
			 the need for such a grant in the high-need community, including—
					(A)the number of
			 low-income families; and
					(B)the number of and
			 percent of elementary school children performing below grade level for reading
			 and math on State assessments described in section 1111(b)(3) of the Elementary
			 and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(3)).
					(3)A
			 detailed description of a plan to carry out the implementation of the
			 innovative early learning curriculum in the high-need community,
			 including—
					(A)how children and
			 families will be selected to participate, taking into account the need for
			 continuity and stability for all participating children and families;
					(B)how the
			 implementation will coordinate and build on, and will not supplant or
			 duplicate, professional development activities available to the staff of the
			 innovative early learning curriculum in the high-need community;
					(C)how the
			 implementation will train instructional staff in the innovative early learning
			 curriculum to provide developmentally appropriate school-readiness services
			 that are based on the best available child development and education
			 research;
					(D)how the
			 implementation will train instructional staff in the innovative early learning
			 curriculum to meet the diverse educational needs of children in the high-need
			 community, including children who have limited English proficiency, children
			 with disabilities, or children with other special needs; and
					(E)how the
			 implementation will train instructional staff in the innovative early learning
			 curriculum to identify and prevent behavioral problems in children or working
			 with children identified as or suspected to be victims of abuse.
					(4)A
			 description of the plan for continuing the innovative early learning curriculum
			 after the end of the grant period.
				(5)The proposed
			 allocation and use of grant funds to implement the innovative early learning
			 curriculum in the high-need community.
				(6)A
			 description of the roles and responsibilities of the eligible partnership in
			 implementing the innovative early learning curriculum in the high-need
			 community.
				(7)An assurance, if
			 applicable, that the eligible partnership will provide appropriate professional
			 development to volunteers working directly with young children, as well as to
			 paid staff.
				(d)Use of grant
			 funds
				(1)Required
			 usesA grant awarded under this Act shall be used to cover costs
			 associated with implementing the innovative early learning curriculum,
			 including—
					(A)costs for extended
			 school hours and days;
					(B)costs associated
			 with professional development, staff compensation, and retention;
					(C)costs for all
			 comprehensive child and family support services; and
					(D)for any other
			 activities to needed to fulfill the purpose of this Act, as the Secretary deems
			 appropriate.
					(2)Permissible
			 usesNot more 5 percent of a grant awarded under this Act may be
			 used to pay the administrative costs (including supplies, office and classroom
			 space, supervision, mentoring, and transportation stipends as necessary and
			 appropriate) related to the implementation of the innovative early learning
			 curriculum.
				(e)Distribution of
			 grantsIn awarding grants under this Act, the Secretary
			 shall—
				(1)award the first 5
			 grants to eligible partnerships from 5 different States; and
				(2)award not less
			 than 1 grant to an applicant serving—
					(A)a school operated
			 by the Bureau of Indian Affairs;
					(B)a tribal
			 educational agency; or
					(C)a high-need
			 community located in a rural area.
					(f)PriorityThe
			 Secretary shall give priority to an eligible partnership that—
				(1)proposes to use
			 the grant funds to carry out the innovative early learning curriculum in areas
			 served by local educational agencies with a higher percentage of students from
			 low-income families and English-language learners not meeting the proficient
			 level of achievement on State assessments described in section 1111(b)(3) of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(3)) in
			 comparison to other grant applicants; and
				(2)demonstrates the
			 availability of local infrastructure in the high-need community to be served by
			 such eligible partnership to implement the innovative early learning
			 curriculum, including the availability of—
					(A)public elementary
			 schools serving a high percentage of students from low-income families;
			 and
					(B)public or
			 non-profit social service providers, including providers of health-related
			 services or early childhood education services.
					(g)Reporting
			 requirementsEach eligible partnership that receives a grant
			 under this section shall submit an annual report to the Secretary on the
			 progress of implementing the innovative early learning curriculum. Such report
			 shall include a description of—
				(1)the actual service
			 delivery provided through grant funds, including characteristics of the
			 participating students (including descriptive information on the population of
			 children and families served), and how the innovative early learning curriculum
			 was implemented;
				(2)an estimate of the
			 annual implementation costs of the program;
				(3)outcomes that are
			 consistent with the purpose of the grant program, including—
					(A)improvements in
			 student achievement;
					(B)improvements in
			 language skills of children from birth to 3 years of age;
					(C)improvements in
			 social-emotional outcomes for children at the greatest risk of needing
			 behavioral or psychological intervention; and
					(D)improvements in
			 health for children, including nutrition and access to stable high-quality
			 health services;
					(4)the types of
			 instruction, materials, and activities being funded under the grant program;
			 and
				(5)the effectiveness
			 of any training and ongoing professional development provided—
					(A)to the faculty,
			 administration, and staff of early childhood and elementary educators within
			 the eligible partnership receiving a grant under this Act; and
					(B)to the broader
			 community of providers of social, emotional, behavioral, and related support to
			 students participating in the program and to those who train such
			 providers.
					(h)Evaluations
				(1)Interim
			 evaluationsFrom the amount appropriated under section 10, the
			 Secretary may conduct interim evaluations to determine whether each eligible
			 partnership receiving a grant under this Act is making adequate progress as the
			 Secretary considers appropriate. The contents of the annual report submitted to
			 the Secretary under subsection (g) may be used by the Secretary to determine
			 whether an eligible grantee receiving a grant is demonstrating adequate
			 progress.
				(2)Final
			 evaluationNot later than 4 years, the Secretary shall report the
			 results of a final evaluation of each innovative early learning curriculum
			 being implemented by an eligible partnership receiving a grant under this Act
			 to—
					(A)determine the
			 effectiveness of such innovative early learning curriculum; and
					(B)compare the
			 relative effectiveness of each of the various activities described by
			 subsection (d)(1) for which grant funds are used.
					(3)ReportNot
			 sooner than 5 years, and not later than 6 years after, the date of enactment of
			 this Act, the Secretary shall submit to Congress a report containing the
			 findings of the evaluation conducted under paragraph (2), and such
			 recommendations as the Secretary considers appropriate.
				5.Training program
			 authorizedFrom the amount
			 appropriated under section 10, the Secretary shall award funds to a public or
			 private nonprofit organization with demonstrated expertise in an innovative
			 early learning curriculum demonstrating the principles outlined in section 3,
			 for the purpose of training, and providing technical assistance to, eligible
			 partnerships on implementing the innovative early learning curriculum.
		6.Supplement not
			 supplantFunds made available
			 under this Act shall be used to supplement, not supplant, Federal, State, or
			 local funds that, in the absence of such availability, would have been expended
			 for the activities described in section 4(d).
		7.Future
			 designation study
			(a)In
			 generalThe Secretary shall provide information about the grant
			 program under this Act to potential grant applicants that may be eligible to
			 receive a grant under this Act based on the latest available data on—
				(1)the number of
			 residents under the age of 18 in an area served by a local educational
			 agency;
				(2)the percentage of
			 residents with an income below the poverty line in an area served by a local
			 educational agency;
				(3)the percentage of
			 residents age 18 or older with high school diplomas in an area served by a
			 local educational agency;
				(4)the percentage of
			 students identified as eligible for special education services in an area
			 served by a local educational agency;
				(5)the youth crime
			 rate in an area served by a local educational agency; and
				(6)such other
			 criteria as the Secretary considers appropriate.
				(b)ReportNot
			 later than 2 years after the date of enactment of this Act, the Secretary shall
			 submit to Congress a list of high-need communities that, pursuant to subsection
			 (a), received information about the grant program under this Act.
			8.Rule of
			 constructionNothing in this
			 Act shall be construed to abrogate or alter any valid and existing collective
			 bargaining agreement.
		9.DefinitionsFor purposes of this Act:
			(1)In
			 generalThe terms State educational agency,
			 local educational agency, highly qualified, and
			 poverty line have the meanings given such terms in section 9101 of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
			(2)Eligible
			 partnershipThe term eligible partnership
			 means—
				(A)a full-service
			 community school; or
				(B)a partnership
			 between a local educational agency and one of the following:
					(i)A
			 public or non-profit social service provider, including a provider of
			 health-related services or early childhood education services.
					(ii)A
			 full-service community school.
					(3)Extended school
			 dayThe term extended school day means a school day
			 for children from birth to age 9 of not less than 9 hours, except in the case
			 where an eligible partnership cannot accommodate a 9-hour day.
			(4)Extended school
			 yearThe term extended school year means a school
			 year for children from birth to age 9 of not less than 220 calendar days,
			 except in the case where an eligible partnership cannot accommodate a
			 220-calendar day school year.
			(5)Full-service
			 community schoolThe term full-service community
			 school means a public school which coordinates educational,
			 developmental, family, health, and other comprehensive services through
			 community-based organizations and public and private partnerships, and provides
			 access to such services to students enrolled in such school, families of such
			 students, and the community where such school is located.
			(6)High-need
			 community
				(A)In
			 generalThe term high-need community means—
					(i)a
			 political subdivision of a State, or a portion of a political subdivision of a
			 State, in which at least 50 percent of the children are from low-income
			 families; or
					(ii)a
			 political subdivision of a State that is among the top 10 percent of political
			 subdivisions of a State having the greatest numbers of such children.
					(B)DeterminationIn
			 determining which communities qualify as a high-need community under
			 subparagraph (A), the Secretary shall use such data as the Secretary determines
			 are most accurate and appropriate.
				(7)Low-income
			 familyThe term low-income family means a family
			 with an income below the poverty line for the most recent fiscal year for which
			 satisfactory data are available.
			(8)SecretaryThe
			 term Secretary means the Secretary of Education.
			(9)innovative early
			 learning curriculumThe term innovative early learning
			 curriculum means a comprehensive model of early childhood education,
			 including the following principles as articulated by Dr. Edward Zigler of the
			 Yale Child Study Center, which incorporate—
				(A)educational
			 interventions beginning as close to birth as possible;
				(B)a child-initiated
			 learning process with time for independent inquiry and play;
				(C)access to
			 wraparound social services, including support for nutrition, housing, and
			 family literacy;
				(D)professional
			 development for instructional staff, including elementary school teachers,
			 paraprofessionals, and pre-school teachers;
				(E)an extended school
			 day and school year;
				(F)parent
			 development, which includes providing parents with the knowledge and skills
			 needed to be able to support a child’s growth and academic progress;
				(G)child-to-staff
			 ratios of at least 1 early childhood or elementary educator for every 7
			 children; and
				(H)an enhanced
			 transition from pre-kindergarten to elementary school, so that the cognitive
			 and social gains of the pre-kindergarten program are sustained through the
			 remainder of a child’s educational career.
				(10)Wraparound
			 social servicesThe term wraparound social services
			 means comprehensive health and social services provided to a child and the
			 child’s family to supplement the child’s educational needs.
			10.Authorization of
			 appropriations
			(a)In
			 generalThere is authorized to be appropriated to carry out this
			 Act $50,000,000 for each of the fiscal years 2010 to 2016.
			(b)ReservationsOf
			 the amount appropriated under paragraph (1) each fiscal year, the Secretary
			 shall reserve—
				(1)not more than 3
			 percent for evaluations under section 4(h);
				(2)between 2 percent
			 and 5 percent for the training program under section 5; and
				(3)not more than 3
			 percent to carry out the study in section 7.
				
